Citation Nr: 0014550	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-16 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Determination of proper initial rating for headaches, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.  The veteran served on active 
duty from November 1956 to July 1960 and from November 1990 
to June 1991.

The Board notes that, in a July 1998 rating decision, the RO 
denied the veteran entitlement to service connection for 
multiple joint pain, to include as due to an undiagnosed 
illness.  Subsequently, the veteran initiated the appeal 
regarding this issue by submitting a notice of disagreement 
in September 1998 and, in September 1998, the RO issued the 
required statement of the case (SOC).  Following the 
September 1998 SOC, the veteran's representative submitted an 
October 1998 statement; however, such statement failed to 
discuss this issue.  Inasmuch as the veteran has not 
perfected the appeal regarding the issue of entitlement to 
service connection for multiple joint pain, to include as due 
to an undiagnosed illness, such issue is not before the Board 
for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for the resolution of the issue on 
appeal has been obtained.

2.  The medical evidence shows the veteran's headaches are 
characterized as chronic daily tension headaches; however, 
there is no objective evidence that they are productive of 
prostrating attacks occurring on average once a month over 
the last several months.




CONCLUSION OF LAW

The criteria for a disability evaluation, in excess of 10 
percent, for headaches have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.124a, 4.150 
Diagnostic Code 8100 (1999); Fenderson v. West, 12 Vet. 
App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for 
increased initial rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991). The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained, as reflected by the July 1997 VA examination report 
described below.  He has declined the opportunity to have a 
personal hearing.  And, the Board does not know of any 
additional relevant evidence which is available.  Therefore, 
no further assistance to the veteran to develop the evidence 
is required.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
when a veteran appeals the initial rating assigned after a 
grant of service connection, separate ratings may be assigned 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

In this case, in a July 1998 rating decision, the veteran was 
awarded service connection and a 10 percent initial rating 
for headaches due to an undiagnosed illness, under Diagnostic 
Code 8100, effective May 1995.  At present, he is seeking an 
increased initial rating in excess of 10 percent.

With respect to the evidence of record, medical records from 
the Boston VA Medical Center (VAMC) dated from July 1994 to 
September 1994 describe the treatment the veteran received 
for various health problems, including headaches.  
Specifically, these records note the veteran reported mild 
throbbing headaches for the prior year, but that he was not 
taking prescribed medication for such headaches.  He also 
noted that at times he had difficulty concentrating, sleep 
disturbances, and difficulty relating to friends and family.

A June 1995 VA examination report notes the veteran 
complained of throbbing headaches exacerbating to sharp pain 
from the frontal bone to the neck, and radiating down to the 
scapula.  His headaches lasted between two and three hours 
and decreased with rest and Excedrin.  Furthermore, he denied 
secondary auditory or visual hallucinations, weakness in the 
extremities or slurred speech.  However, upon examination, he 
was diagnosed with headaches of unknown etiology, not evident 
on examination. 

Furthermore, a July 1997 VA examination report indicates the 
veteran reported his headaches began in 1993, and had been 
constant since then with some increase in severity over time.  
He also noted that stress and increased activity worsened the 
severity of his headaches and, as he developed related 
gastrointestinal symptoms, he had to discontinue taking non-
steroidal anti-inflammatory medication for the headaches.  
Further, he indicated that his headaches were not as severe 
as they used to be, did not wake him up at night, and did not 
have other related symptomatology.  Upon examination, it was 
the examiner's assessment that the veteran had chronic daily 
tension headaches.  He also was found to have had a normal 
neurological examination and as not requiring further 
diagnostic studies.

Lastly, the record includes a June 1998 written statement 
from the veteran indicating he currently has severe headaches 
which last between eight and twenty-four hours at a time, 
which then turn into less severe throbbing and dull 
headaches.  As well, June 1998 statements received from the 
veteran's wife and his children indicate the veteran has 
headaches all the time, which cause him to lose control of 
his temper, and have reduced energy and patience with people.

With respect to the applicable law, under Diagnostic Code 
8100, a 50 percent evaluation is warranted when the veteran 
presents migraine headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  A 30 percent evaluation is 
warranted when there are migraine headaches with 
characteristic prostrating attacks occurring on average once 
a month over the last several months.  And, a 10 percent 
evaluation is available if the veteran presents migraine 
headaches with characteristic prostrating attacks averaging 
one in two months over the last several months.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (1999).

The Board has carefully reviewed the medical evidence 
pertinent to the case and notes that, although the veteran 
has reported he currently has severe headaches which last 
between eight and twenty-four hours at a time then turning 
into less severe throbbing and dull headaches, he has not 
clearly reported the frequency of these prostrating attacks.  
In addition, the Board finds that the medical evidence of 
record shows that, as of the VA examination in 1995, his 
headaches were not evident and, as of the last VA examination 
in 1997, his headaches were characterized only as chronic 
daily tension headaches with no secondary neurological 
abnormalities.  As such, the Board finds that the medical 
evidence does not show the veteran's headaches are productive 
of characteristic prostrating attacks occurring on average 
once a month over the last several months.  Therefore, given 
the above discussed facts, the Board concludes that the 
preponderance of the evidence is against an award of an 
initial evaluation in excess of 10 percent for the veteran's 
headaches.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (1999); 
Fenderson, supra.

In this case, the Board also finds that an increased rating 
on an extraschedular basis is not warranted.  The Code of 
Federal Regulations, at 38 C.F.R. § 3.321(b) (1999), provides 
that, in "exceptional case[s], where the schedular 
evaluations are found to be inadequate, . . . an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities . . ." may be granted.  Generally 
speaking, for a specific case to be deemed "exceptional," it 
should present "such an exceptional or unusual disability 
picture[,] with such related factors as marked interference 
with employment or frequent periods of hospitalization[,] as 
to render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b) (1999).

The Board finds that the veteran's headaches do not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The Board 
acknowledges the veteran has reported his headaches cause him 
to be absent from his employment on a regular basis.  
However, the evidence submitted does not objectively show 
either that the veteran's disability subjects him to frequent 
periods of hospitalization or that it interferes with his 
employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 




ORDER

The initial rating assigned for the veteran's headaches is 
appropriate, and entitlement to an increased initial 
evaluation in excess of 10 percent is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

